SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: þ Preliminary Proxy Statement o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) Foxby Corp. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: FOXBY CORP. 11 Hanover Square New York, NY 10005 www.FoxbyCorp.com New York, NY August [], 2012 Dear Fellow Shareholders: It is our pleasure to invite you to the Special Meeting (“Meeting”) of Shareholders of Foxby Corp. (the “Fund”) to be held at the Fund’s principal executive offices at 11 Hanover Square, 12th Floor, New York, New York 10005, on September [ ], 2012 at []a.m. ET.At the meeting, shareholders are being asked to (i) approve a new investment management agreement and increase the management fee under the agreement and (ii) ratify the appointment of Tait, Weller & Baker LLP as the Fund’s independent auditors for the fiscal year ending December 31, 2012. As discussed in the Proxy Statement, the Fund’s prior investment management agreement with CEF Advisers, Inc. (“CEF Advisers”) terminated due to a change in control of CEF Advisers’ parent company, and CEF Advisers currently serves as the Fund’s investment manager pursuant to an interim investment management agreement.However, in order for the Fund to continue to receive services beyond the interim period, shareholders are being asked to approve a new agreement. The new investment management agreement is between the Fund and Midas Management Corporation, an affiliate of CEF Advisers. The change in the investment manager providing the services is for corporate administrative reasons only.The same management operates Midas Management Corporation and CEF Advisers.Under the new investment management agreement, Midas Management Corporation would provide the same services to the Fund as the Fund received from CEF Advisers.The new investment management agreement provides for a fee rate increase and modifies the fee calculation methodology so that the management fee is calculated based on “managed assets” rather than net assets.Managed assets include all Fund assets attributable to borrowing.Under the new agreement that shareholders are being asked to approve, the management fee would increase from an annual rate of 0.50% of the Fund’s average daily net assets to an annual rate of 0.95% of the Fund’s weekly average managed assets.The Fund’s Board of Directors believes that the fee increase is fair and reasonable given that the current management fee is materially below the average advisory/management fee of the Fund’s peer group of funds. The Board of Directors of the Fund has considered the proposals and unanimously recommends that you vote “FOR” the proposals. Formal notice of the Meeting appears on the next page and is followed by a brief overview of the proposals in “Question and Answer” format and the Proxy Statement for the Meeting.We hope you can attend the Meeting.Whether or not you are able to attend, it is important that your shares be represented at the Meeting.Accordingly, we ask that you please sign, date, and return the enclosed Proxy Card or vote via telephone or the Internet at your earliest convenience. On behalf of the Board and the management of the Fund, I extend our appreciation for your continued support. Sincerely, Thomas B. Winmill President YOUR VOTE IS IMPORTANT We consider the vote of each shareholder important, whatever the number of shares held.Please sign, date and return your proxies in the enclosed envelope or vote via telephone or the Internet at your earliest convenience.Delay may cause the Fund to incur additional expenses to solicit votes for the Meeting. FOXBY CORP. 11 Hanover Square New York, NY 10005 www.FoxbyCorp.com NOTICE OF SPECIAL MEETING OF SHAREHOLDERS August [], 2012 To the Shareholders of Foxby Corp.: The Special Meeting (“Meeting”) of Shareholders of Foxby Corp. (“Fund”) will be held at the Fund’s principal executive offices at 11 Hanover Square, 12th Floor, New York, New York 10005, on September [ ], 2012, at [ ] a.m. ET, for the following purposes: 1. To approve a new investment management agreement between the Fund and Midas Management Corporation; and 2. To ratify the appointment of Tait, Weller & Baker LLP as the Fund’s independent auditors for the fiscal year ending December 31, 2012. The proposals are discussed in the Proxy Statement attached to this Notice.THE BOARD OF DIRECTORS OF THE FUND, INCLUDING ALL OF THE INDEPENDENT DIRECTORS, UNANIMOUSLY RECOMMENDS THAT YOU VOTE “FOR” THE PROPOSALS.Each shareholder is invited to attend the Meeting in person.Only holders of record at the close of business on July [ ], 2012, are entitled to receive notice of, and to vote at, the Meeting. JOHN F. RAMIREZ Secretary Important Notice regarding the Availability of Proxy Materials for the Special Meeting of Shareholders to Be Held on September [ ], 2012:This Notice of Special Meeting of Shareholders, Proxy Statement and form of proxy card are available on the Fund’s website at www.FoxbyCorp.com. YOUR VOTE IS IMPORTANT. IF YOU CANNOT BE PRESENT AT THE MEETING, WE URGE YOU TO COMPLETE, SIGN AND DATE THE ENCLOSED PROXY CARD OR AUTHORIZE PROXIES VIA TELEPHONE OR THE INTERNET.THE PROXY CARD SHOULD BE RETURNED IN THE ENCLOSED ENVELOPE, WHICH NEEDS NO POSTAGE IF MAILED IN THE UNITED STATES.INSTRUCTIONS FOR THE PROPER EXECUTION OF PROXIES ARE SET FORTH ON THE INSIDE COVER.WE ASK YOUR COOPERATION IN COMPLETING AND RETURNING YOUR PROXY PROMPTLY.THE ENCLOSED PROXY IS BEING SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS OF THE FUND. INSTRUCTIONS FOR SIGNING PROXY CARDS The following general rules for signing proxy cards may be of assistance to you and may avoid the time and expense to the Fund involved in validating your vote if you fail to sign your proxy card properly. 1.Individual Accounts:Sign your name exactly as it appears in the registration on the proxy card. 2.Joint Accounts:Each party should sign, and the names of the parties signing should conform exactly to the names shown in the registration. 3.All Other Accounts:The capacity of the individual signing the proxy card should be indicated unless it is reflected in the form of registration.For example: Registration Valid Signature Corporate Accounts (1) ABC Corp. ABC Corp., by [title of authorized officer] (2) ABC Corp., c/o John Doe Treasurer John Doe (3) ABC Corp. Profit Sharing Plan John Doe, Trustee TrustAccounts (1) ABC Trust
